ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW
Movant has filed an application for reinstatement to the practice of law in this Commonwealth after having been suspended for nonpayment of bar dues. She has complied with the requirements of the rules pertaining to reinstatement, and the Board of Governors of the Kentucky Bar Association has recommended to this court that the application be granted. We concur with the recommendation of the Board.
It is therefore ordered that the movant, Christine J. Amini, is hereby reinstated to the practice of law in this Commonwealth.
All Justices sitting. All concur.